Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 1 of 23 Page ID #:3998
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 2 of 23 Page ID #:3999
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 3 of 23 Page ID #:4000
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 4 of 23 Page ID #:4001
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 5 of 23 Page ID #:4002
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 6 of 23 Page ID #:4003
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 7 of 23 Page ID #:4004
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 8 of 23 Page ID #:4005
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 9 of 23 Page ID #:4006
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 10 of 23 Page ID
                                 #:4007
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 11 of 23 Page ID
                                 #:4008
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 12 of 23 Page ID
                                 #:4009
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 13 of 23 Page ID
                                 #:4010
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 14 of 23 Page ID
                                 #:4011
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 15 of 23 Page ID
                                 #:4012
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 16 of 23 Page ID
                                 #:4013
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 17 of 23 Page ID
                                 #:4014
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 18 of 23 Page ID
                                 #:4015
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 19 of 23 Page ID
                                 #:4016
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 20 of 23 Page ID
                                 #:4017
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 21 of 23 Page ID
                                 #:4018
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 22 of 23 Page ID
                                 #:4019
Case 2:18-cv-07241-CAS-PLA Document 119 Filed 06/14/21 Page 23 of 23 Page ID
                                 #:4020
